Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 2-6, 8-13, 15-20, 22-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 2-6, 8-13, 15-20, 22-28 are eligible under 35 USC 101.  The following combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application – when the scannable object is detected using a mobile device associated with a sending entity, the mobile device accesses the network address to obtain and install an application for generating gifts; executing the application, wherein the application is executed as a result of detecting the scannable object and the application being installed on the mobile device; providing one or more product selection options for the gift, the one or more product selection options are presented through the application; receiving input corresponding to a product selection from the one or more product selection options, wherein the input corresponding to the product selection is provided through the application. 
Examiner considers this a clear recitation of a claimed invention and features that are directed to a practical application of the claimed invention, and therefore to patent-eligible subject matter. The Examiner notes that the pending claim language, and based on the disclosure in the specification, is directed to patent-eligible subject matter.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.


The most relevant prior art found by the Examiner is Plankey (10726451). It teaches creating and managing a multimedia sales promotion, taking into account a product database in a sales inventory, and a dashboard that is operated through a mobile computing device; however, it lacks the combination of claimed elements as claimed by the independent claims.

Kiciman (20100125490) teaches incorporating a coupon for a second user based at least in part on the connection between a first and second user, including delivering a bonus to the first user upon the use of the coupon by the second user; however, it lacks the combination of claimed elements as claimed by the independent claims.

Emerson (20090198592) teaches a SMS gifting system that operates with a recipient’s wireless device;  however, it lacks the combination of claimed elements as claimed by the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


7/18/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622